Citation Nr: 1811016	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-24 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a service-connection claim for a left knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel




INTRODUCTION

The Veteran had active military service from May 1998 to May 2007, to include service in Southwest Asia.  The Veteran's decorations for his service include the Combat Action Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

As discussed below, the Board is reopening and remanding the Veteran's left knee service-connection claim.  The reopened claim is addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's service-connection claim for a left knee disability in an August 2007 rating decision; the Veteran initiated an appeal of this determination, but did not perfect an appeal by filing a timely VA Form 9 (substantive appeal).

2. The evidence received since the August 2007 rating decision relates to an unestablished fact necessary to substantiate his service-connection claim for a left knee disability.


CONCLUSIONS OF LAW


 1. The August 2007 rating decision denying the Veteran's service-connection claim for a left knee disability is final.  38 C.F.R. §§ 3.156, 20.1103 (2007).

 2. As new and material evidence has been received, the claim for service connection for a left knee disability is reopened. 38 U.S.C. § 5108  (West 2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a).

 New and material evidence means evidence not previously submitted to agency decisionmakers which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513   (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, the RO denied the Veteran's service-connection claim for a left knee disability in an August 2007 decision on the basis that there was no permanent residual or chronic disability shown by the service treatment records (STRs) or demonstrated by the evidence of record.  The August 2007 rating decision became final because the Veteran did not submit a timely substantive appeal to the Board within the appeal period.  38 C.F.R. §§ 3.156, 20.1103 (2007).

In connection with the Veteran's claim to reopen, he stated that he has continued to experience left knee weakness, pain, and swelling and has since developed arthritis in the joint.  See August 2013 VA Form 9, at 2.  Thus, the Board finds that new and material evidence has been received sufficient to reopen his previously denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  


ORDER

The claim of entitlement to service connection for a left knee disability is reopened.


REMAND

The Board finds that further development is necessary before the claim on appeal is decided.

A review of the record shows that the Veteran was afforded VA examinations for his left knee disability in April 2007 and April 2013.  The April 2007 examiner did not diagnose a left knee disability based on a finding that there was no pathology to render a diagnosis.  Indeed, at that time, physical examination and x-ray imaging of the Veteran's left knee joint were within normal limits.  The April 2013 medical opinion was negative based on a finding that the Veteran had subjective symptoms of pain of the left knee without objective evidence of a chronic condition.  According to the medical opinion, the examiner noted that the Veteran may have had very early mild arthritis that was not yet visible on MRI.

Notably, the April 2013 VA examiner stated that the Veteran's STRs provided insufficient evidence of intra-articular injury noted to incur a chronic condition.  The examiner noted that the STRs showed one episode of left knee pain in summer 1999, resolving in August 1999, that was diagnosed as runner's knee.  The examiner further stated that although the Veteran reported a traumatic injury in service, there was no documentation that the injury occurred to the left knee.

On the contrary, review of the STRs shows the Veteran sustained blunt force trauma to his left knee joint as a result of a roadside IED blast that damaged the Humvee in which he was seated in the passenger seat.  The event and consequent injury was extensively documented, to include numerous reports of the incident by the Veteran both during active service in the STRs and in the post-service medical evidence of record.  In fact, the incident report, contained in the STRs, depicts the Veteran's left knee as the location of injury and notes blunt trauma to the joint.
 
The Board finds the April 2013 opinion to be incomplete and not adequate for adjudication purposes.  In this regard, the examiner failed to note extensive documentation of the Veteran's left knee trauma following an IED bomb blast-related injury in June 2006, and did not sufficiently address the Veteran's lay reports of continuity of his symptoms.  As the opinion is incomplete, is cannot service as the basis of a denial of entitlement to service connection.  Accordingly, the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present left knee disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies must be performed, to include x-rays.

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) than any current left knee disability had its onset in, or is otherwise related to his active service, to include injury or adverse impact of the roadside IED bomb that resulted in blunt force trauma to the Veteran's left knee joint.  The examiner should presume the Veteran is a reliable historian with regard to his report of left knee pain during his overseas deployment in 2006 and continuing to some degree since that time.

If no current left knee disability is found upon examination, the examiner should explain how he or she came to this conclusion.  Indeed, the supporting rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination and medical report comports with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the issue on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, and allow appropriate time for response.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


